DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicant’s Restriction/Election filed on 08/25/2022.
Currently claims 1-19 are pending in the application.
Election/Restrictions
Applicant's election of Species A, Embodiment of Fig. 1, Claims 1-7, 11, 13, 14 and 17-19 with traverse, in the reply filed on 08/25/2022 is acknowledged. The traversal is on the ground that there will be no additional burden for the examiner to examine different Species. The examiner already stated the reason for the restriction requirements in the office action of 06/27/2022. The examiner is required to make a rigorous search strategy and implementation of that search strategy for different Species in several different platforms available to the examination system. As such, it would be a serious search burden for the examiner. 
Claim Objections
Claim 4 is objected to because of the following informalities:  
Regarding claim 4, in the limitation of the claim, “…the first transistor and the second transistor each comprises a gate electrode, a source electrode, and a drain electrode…”, the underlined word should be added.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0356683 A1 (Higano) and further in view of US 10,878,734 B1 (Watsuda) and US 2018/0261147 A1 (Lin).
Regarding claim 1, Higano discloses, a display panel, comprising: a base substrate (10; base substrate; Fig. 3; [0041]) comprising a display unit (DA, display region as shown on Fig. 1; [0033]) and a bendable unit (mostly NDA, bottom portion below display region DA, as shown on Fig. 1; [0033]), 
the bendable unit being connected to the display unit and bendable (at the right side in Fig. 2) to a back of the display unit (Fig. 2; [0036] – [0040]); 

    PNG
    media_image1.png
    715
    586
    media_image1.png
    Greyscale

a multiplexer (SWS; switch circuit unit is a multiplexer; Fig. 1; [0048]) on the bendable unit (Fig. 1; [0048]), 
a metal shielding portion (BM; light-shielding film; Fig. 3; [0054], [0056]; light-shielding film BM is referred to as a black matrix, and is made of black resin or metal with low reflectivity),
But Higano fails to teach explicitly, the multiplexer comprising a control terminal, an input terminal and an output terminal, 
wherein the multiplexer is configured to supply selectively signals from the input terminal to the output terminal under control of the control terminal; and 
the metal shielding portion on a side of the multiplexer away from the base substrate, 
wherein an orthographic projection of the metal shielding portion on the base substrate covers an orthographic projection of the multiplexer on the base substrate, and 
the metal shielding portion is connected to a fixed voltage signal to shield signal interference caused by the multiplexer.  
However, in analogous art, Watsuda discloses, the multiplexer (903; multiplexer) comprising a control terminal (from shift register 904), an input terminal (IT) and an output terminal (OT) (also annotated on Fig. 8; col. 11, lines 1-9), 
wherein the multiplexer (903) is configured to supply selectively signals from the input terminal (IT) to the output terminal (OT) under control of the control terminal (from shift register 904) (Fig. 8; col. 11, lines 1-9);

    PNG
    media_image2.png
    566
    760
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Higano and Watsuda before him/her, to modify the teachings of display panel with a multiplexer as taught by Higano and to include the teachings of multiplexer comprising a control terminal, an input terminal and an output terminal and that the multiplexer configured to supply selectively signals from the input terminal to the output terminal under control of the control terminal as taught by Watsuda since this is the usual functionality of a multiplexer and absent this important teaching in Higano, a person with ordinary skill in the art would be motivated to reach out to Watsuda while forming a display panel of Higano. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
But the combination of Higano and Watsuda fails to teach explicitly, the metal shielding portion on a side of the multiplexer away from the base substrate, 
wherein an orthographic projection of the metal shielding portion on the base substrate covers an orthographic projection of the multiplexer on the base substrate, and 
the metal shielding portion is connected to a fixed voltage signal to shield signal interference caused by the multiplexer.  
However, in analogous art, Lin discloses, a metal shielding portion (220; shielding metal layer; Fig. 2; [0026]) on a side of the multiplexer (MUX; multiplexer circuit; Fig. 2; [0026]) away from the base substrate (second substrate; Fig. 2; [0026]), 

    PNG
    media_image3.png
    296
    536
    media_image3.png
    Greyscale

wherein an orthographic projection of the metal shielding portion (220) on the base substrate (second substrate) covers an orthographic projection of the multiplexer (MUX) on the base substrate (second substrate) (Fig. 2; [0025] - [0026]; MUX is disposed on the second substrate),
Note: Lin teaches in para. [0026] that the shielding metal layer 220 is configured in the surrounding area SA of the display device 200. The surrounding circuit includes a multiplexer circuit MUX and a shift register circuit SR. The multiplexer circuit MUX and the shift register circuit SR are separately configured between the shielding metal layer 220 and the second substrate (not shown), so that the multiplexer circuit MUX and the shift register circuit SR separately have an overlapping area with the shielding metal layer 220 in the vertical projection direction. With this teaching of Lin, it can be concurred that an orthographic projection of the metal shielding portion on the base substrate covers an orthographic projection of the multiplexer on the base substrate.
the metal shielding portion (220) is connected to a fixed voltage signal (VSH1; shielding voltage; Fig. 2-3; [0027], [0029]) to shield signal interference ([0029]) caused by the multiplexer (MUX) (Figs. 2-3; [0026] – [0029]).
Note: Lin teaches in para. [0029] that the shielding voltage VSH1 is a grounding voltage. It results in a stable voltage source to enhance stability of noise shielding.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Higano, Watsuda and Lin before him/her, to modify the teachings of display panel with a multiplexer as taught by Higano and to include the teachings of a metal shielding layer located on a side of the multiplexer away from the base substrate as taught by Lin since shielding metal layer shields noises generated from the multiplexer circuit MUX and thereby reducing the noises on the common electrode to provide good display quality ([0027]). Absent this important teaching in Higano, a person with ordinary skill in the art would be motivated to reach out to Lin while forming a display panel of Higano. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 2, the combination of Higano, Watsuda and Lin discloses, the display panel of claim 1, wherein an area of the orthographic projection of the metal shielding portion (220) on the base substrate (second substrate) is larger than an area of the orthographic projection of the multiplexer (MUX) on the base substrate (second substrate) (Fig. 2; [0026]).  

    PNG
    media_image3.png
    296
    536
    media_image3.png
    Greyscale

Note: Lin teaches in para. [0026] that the shielding metal layer 220 is configured in the surrounding area SA of the display device 200. The surrounding circuit includes a multiplexer circuit MUX and a shift register circuit SR. The multiplexer circuit MUX and the shift register circuit SR are separately configured between the shielding metal layer 220 and the second substrate (not shown), so that the multiplexer circuit MUX and the shift register circuit SR separately have an overlapping area with the shielding metal layer 220 in the vertical projection direction. With this teaching of Lin, it can be concurred that an area of the orthographic projection of the metal shielding portion on the base substrate is larger than an area of the orthographic projection of the multiplexer on the base substrate.

Regarding claim 3, the combination of Higano, Watsuda and Lin discloses, the display panel of claim 1, wherein the metal shielding portion (220) is connected to a ground signal (VSH1; shielding voltage VSH1 is a grounding voltage; Fig. 2-3; [0027], [0029]); Lin Reference).

Regarding claim 17, Higano discloses, the display panel of claim 1, wherein the display panel further comprises a wiring area (as annotated on Fig. 1 that includes WR1 and WR3; Fig. 1; [0033]) and a chip (GD; gate driver circuit; Fig. 1; [0045]) on the bendable unit (as annotated on Fig. 1), and 
the multiplexer (SWS) is electrically connected to the chip (GD) via signal lines (SCL and SL that carry signals in the wiring area; [0063]) disposed in the wiring area (Fig. 1; [0063]).  

    PNG
    media_image4.png
    715
    618
    media_image4.png
    Greyscale


Regarding claim 19, Higano discloses, a display device, wherein the display device comprises the display panel (Fig. 1; [0033] – 0034]) of claim 1 (see the rejection of claim 1).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Higano, Watsuda and Lin as applied to claim 1 and further in view of US 2017/0194355 A1 (Li).
Regarding claim 4, Higano discloses, the display panel of claim 1, wherein the multiplexer comprises at least a first transistor (left transistor of 903) and a second transistor (middle transistor of 903), and 
the first transistor and the second transistor comprises a gate electrode, a source electrode, and a drain electrode, respectively (as annotated on Fig. 8; col. 11, lines 1-9), and 

    PNG
    media_image5.png
    605
    762
    media_image5.png
    Greyscale

But the combination of Higano, Watsuda and Lin fails to teach explicitly, the display panel comprises a first conductive layer and a second conductive layer, 
the second conductive layer is located on a side of the first conductive layer away from the base substrate, 
the gate electrode is located in the first conductive layer, and 
the source electrode and the drain electrode are located in the second conductive layer.  
However, in analogous art, Li discloses, the display panel comprises a first conductive layer (12; first conductive layer; Fig. 1; [0019]) and a second conductive layer (15; first conductive layer; Fig. 1; [0019]), 
the second conductive layer (15) is located on a side of the first conductive layer (12) away from the base substrate (11; base substrate; Fig. 1; [0019]), 
the gate electrode (as annotated on Fig. 1) is located in the first conductive layer (12), and 
the source electrode (as annotated on Fig. 1) and the drain electrode (as annotated on Fig. 1) are located in the second conductive layer (15) (Fig. 1; [0019]).  

    PNG
    media_image6.png
    353
    624
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Higano, Watsuda, Lin and Li before him/her, to modify the teachings of display panel with a multiplexer having multiple transistors as taught by Higano and to include the teachings of interconnect arrangements of source, gate and drain as taught by Li since the above mentioned interconnect arrangement, i.e., the gate electrode located in the first conductive layer, and the source electrode and the drain electrode located in the second conductive layer improves product yield ([0003]). Absent this important teaching in Higano, a person with ordinary skill in the art would be motivated to reach out to Li while forming a display panel of Higano. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 5, Higano discloses, the display panel of claim 4, wherein the metal shielding portion (220; Fig. 2; Lin Reference; [0025] - [0026]) is located on a side (top side) of the second conductive layer (15; Fig. 1; Li Reference) away from the base substrate (11; Fig. 1; Li Reference; [0019]); and 

    PNG
    media_image7.png
    370
    666
    media_image7.png
    Greyscale

the display panel further comprises a first insulating layer (as annotated on Fig. 2; Lin Reference) between the second conductive layer (as annotated on Fig. 2; Lin Reference) and a layer of the metal shielding portion (as annotated on Fig. 2; [0025] - [0026]; Lin Reference).
Note: It is well within the purview of a person with ordinary skill in the art to recognize that there would always be an insulating layer between two conductive layers even it is not explicitly mentioned in the art. Otherwise, the conductive lines will be shorted.

    PNG
    media_image8.png
    333
    589
    media_image8.png
    Greyscale


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Higano, Watsuda and Lin as applied to claim 3 and further in view of US 2020/0310575 A1 (He).
Regarding claim 11, the combination of Higano, Watsuda and Lin fails to teach explicitly, the display panel of claim 3, wherein the display panel further comprises a flexible circuit board comprising a ground terminal, and 
However, in analogous art, He discloses, the display panel of claim 3, wherein the display panel further comprises a flexible circuit board comprising a ground terminal ([0047]), and 
Note: He teaches in para. [0047] that the display panel may include a flexible circuit board, and the electrostatic protective layer is connected to a ground terminal on the flexible circuit board so that static electricity is discharged through the ground terminal.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Higano, Watsuda, Lin and He before him/her, to modify the teachings of display panel as taught by Higano and to include the teachings of the display panel further comprising a flexible circuit board comprising a ground terminal as taught by He since display panel must have a flexible circuit board for external connections and a ground terminal for voltage/current return path. Absent this important teaching in Higano, a person with ordinary skill in the art would be motivated to reach out to He while forming a display panel of Higano. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
With the teaching of He regarding the flexible circuit board comprising a ground terminal, the combination of Higano, Watsuda, Lin and He teaches, the metal shielding portion (220; Lin Reference) is electrically connected to the ground terminal (connected to VSH1 which is a grounding voltage; Fig. 2-3; [0027], [0029]); Lin Reference) via a wire (it is obvious that the connection would be made by a wire or something similar).

Allowable Subject Matter
Claims 6-7, 13-14 and 18 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent forms including all of the limitations of the base claims and any intervening claims.
Regarding claim 6, the closest prior art, US 2018/0356683 A1 (Higano), in combination with US 10,878,734 B1 (Watsuda) and US 20180261147 A1 (Lin) and US 2017/0194355 A1 (Li), fails to disclose, “the display panel of claim 4, wherein the display panel further comprises a third conductive layer and a plurality of first power lines, and the plurality of first power lines are configured to provide a first power signal to the display unit, and the third conductive layer is located on a side of the second conductive layer away from the base substrate; and the metal shielding portion and at least one first power line are both located in the third conductive layer”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Claims 7 and 14 are objected to due to their dependence on another objected claim.
Regarding claim 13, the closest prior art, US 2018/0356683 A1 (Higano), in combination with US 10,878,734 B1 (Watsuda) and US 20180261147 A1 (Lin) and US 2017/0194355 A1 (Li), fails to disclose, “the display panel of claim 5, wherein the metal shielding portion comprises a stacked layer structure formed of Ti/Al/Ti”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Regarding claim 18, the closest prior art, US 2018/0356683 A1 (Higano), in combination with US 10,878,734 B1 (Watsuda) and US 20180261147 A1 (Lin) and US 2017/0194355 A1 (Li), fails to disclose, “the display panel of claim 1, wherein the display panel further comprises a test unit disposed on the bendable unit, the test unit is located between the display unit and the metal shielding portion, and the test unit is electrically connected to the display unit for testing the display unit”, in combination with the additionally claimed features, as are claimed by the Applicant.  



Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2020/0127217 A1 (Bae) - A display device is disclosed including a bending area and a non-bending area. A structure for improving durability may be included in the bending area. The display device includes a base layer having one or more first regions that can be folded along a predetermined axis, and a second region adjacent to the first regions, and thin-film transistors, organic light-emitting elements and functional layers stacked in the second region of the base layer. The thin-film transistors, the organic light-emitting elements and the functional layers stacked in the second regions are not disposed in the first regions. 
2. US 2018/0307368 A1 (Koide) – A display device is disclosed including a display unit that includes electrodes, a touch sensor configured to supply drive signals to the electrodes and receive signals from the electrodes, and a switch circuit group including transistors connected between the touch sensor and the electrodes. The transistors include a first transistor connected to a first electrode via a line of a first length and a second transistor connected to a second electrode via a line of a second length longer than the first length. The channel width of the first transistor is smaller than a channel width of the second transistor.
3. US 2018/0175131 A1 (Lee) – An organic light emitting display device is disclosed including a flexible substrate which includes a first area, a second area, and a bending area between the first area and the second area, and a wiring line on the bending area of the flexible substrate. The wiring line has a plurality of unit patterns having a rhombic shape. In this case, each of plurality of unit patterns shares a part of one side with the adjacent unit pattern. A wiring line having a new shape is disposed in the bending area so that a stress which is applied to the wiring line and the protective layer formed in the bending area may be minimized.
4. US 2017/0235196 A1 (Lai) - A display panel is disclosed including a first substrate, a second substrate and a display medium. The first substrate includes a base substrate, a gate, an active layer, a source, a drain, and a shielding structure. The gate is disposed on the base substrate. The active layer is electrically insulated from and disposed correspondingly to the gate. The source and the drain are electrically connected to the active layer. The shielding structure is disposed on the active layer and overlaps with at least part of the active layer. The shielding structure includes a metal layer and a metal oxide or metal nitride layer. The shielding structure is electrically insulated from the source. The display medium is disposed between the first substrate and the second substrate.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


09/21/2022